Case: 1:17-md-02804-DAP Doc #: 2959 Filed: 12/02/19 1 of 6. PageID #: 430236



                     UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF OHIO

                            EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION           MDL 2804

OPIATE LITIGATION                      Case No.: 1:17-md-2804

THIS DOCUMENT RELATES TO:              Judge Dan Aaron Polster

ALL CASES




                             REPORT ON
                          NEGOTIATION CLASS
  Case: 1:17-md-02804-DAP Doc #: 2959 Filed: 12/02/19 2 of 6. PageID #: 430237



                                          Introduction

       On September 11, 2019, the Court entered an order certifying a negotiation class,

appointing Negotiation Class Counsel, and approving the proposed notice and opt out procedures

(the “Certification Order,” ECF No. 2591, ¶¶ 3, 7, & 11-12). By the same order, the Court

approved Epiq Global (“Epiq”) as the Class Notice provider and ordered Epiq to provide a report

on the Class Notice program. Id., ¶ 11.

       As set forth in the accompanying Declaration of Cameron Azari (“Azari Decl.”), Director

of Legal Notice for Hilsoft Notifications (a unit of Epiq), the Class Notice program has been a

success and has provided more than adequate notice to members of the Negotiation Class.

Moreover, the response to the Class Notice program shows that class members of all sizes (from

small towns to major metropolitan areas) throughout the country received and thoughtfully

considered the Class Notice. Azari Decl., ¶ 34. Although additional opt-out forms postmarked

by the November 22, 2019 deadline are being received, as of November 27, 2019, more than

98% of the 34,458 class members have remained in the Negotiation Class. Id., ¶¶ 32-33.

                                  The Class Notice Program

       The approved form of Class Notice was sent by U.S. mail to the more than 34,000

Negotiation Class members, more than 10,000 of which also were sent the Class Notice by

email. Azari Decl., ¶¶ 14, 19. Only a small portion of the mailed notices (less than 3%)

ultimately were deemed undeliverable after corrections to addresses and re-mailings were made.

Id., ¶¶ 15-19.

       Under the direction of Class Counsel, Epiq also set up an informational website

(www.opioidsnegotiationclass.info) that was accessed by more than 15,000 visitors. Id., ¶ 23. In

addition, a telephone number and email were made available to allow class members to submit




                                               -1-
  Case: 1:17-md-02804-DAP Doc #: 2959 Filed: 12/02/19 3 of 6. PageID #: 430238



questions, to which Negotiation Class counsel responded. Id.

                    Participation Rate and Requests for Exclusion to Date

       The deadline for Negotiation Class members to submit a request for exclusion from the

Negotiation Class was November 22, 2019. Certification Order, ¶ 12. As of November 27,

2019, Epiq had received 580 exclusion requests by U.S. mail and/or by email. Azari Decl., ¶ 32.

Of these, 23 appear to be from entities that are not class members. Id. Another 16 exclusion

requests were rescinded by written request. Id. Thus, based on requests received as of

November 27, 2019, more than 98% of the 34,458 class members have remained in the class,

including entities with populations under 20 and others as high as 10 million.

       By contrast, the total number of entities that have requested to opt out of the Negotiation

Class is just 541—approximately 1.6% of the total class of 34,458. And, while small in number,

the opt-out requests provide further evidence that the Class Notice program has been robust and

effective. Opt-out requests were received from cities and counties in 43 states and the District of

Columbia, ranging in population from 20 to about 4.2 million. Azari Decl., ¶ 32.

       Because the November 22, 2019 exclusion request deadline allows mailed requests to be

postmarked by that date, Epiq anticipates it will continue to receive timely exclusion requests

through December 6, 2019 (two weeks after the postmark deadline). Azari Decl., ¶ 33.

However, it believes the vast bulk of the exclusion requests likely have been received at this

point. Id.

                        Proposal for Rule 23(c) Class Definition Order

       The Certification Order did not set a date for submission of a proposed order under Fed.

R. Civ. P. 23(c) confirming the entities that are included in and that are excluded from the

Negotiation Class. Negotiation Class Counsel anticipates filing such a proposed order on or




                                               -2-
    Case: 1:17-md-02804-DAP Doc #: 2959 Filed: 12/02/19 4 of 6. PageID #: 430239



before January 10, 2020. This will allow time to confirm a fairly precise number of exclusion

requests, including confirmation of further requests to rescind exclusion (and remain in the

Negotiation Class). 1

    Dated: December 2, 2019              Respectfully submitted,

                                         By:     /s/ Jayne Conroy
                                                Jayne Conroy

                                         SIMMONS HANLY CONROY LLC
                                         112 Madison Avenue
                                         New York, NY 10016
                                         Tel: 212-784-6401
                                         Fax: 212-213-5949

                                         By:     /s/ Christopher A. Seeger
                                                Christopher A. Seeger

                                         SEEGER WEISS LLP
                                         55 Challenger Road 6th Floor
                                         Ridgefield Park, NJ 07660
                                         Tel: 973-639-9100
                                         Fax: 973-639-9393
                                         Email: cseeger@seegerweiss.com

                                         Co-Lead Negotiation Class Counsel



                                         J. Gerard Stranch, IV
                                         BRANSTETTER, STRANCH & JENNINGS, PLLC
                                         223 Rosa L. Parks Avenue, Suite 200
                                         Nashville, Tennessee 37203
                                         Tel: 615-254-8801
                                         Fax: 615-255-5419
                                         Email: gerards@bsjfirm.com




1
  Requests to rescind a prior opt-out and, instead, to remain in the Negotiation Class can be
made by email to info@OpioidsNegotiationClass.info by an authorized representative clearly
stating that “X city or county hereby withdraws its request for exclusion and confirms that it
wishes to remain in the Negotiation Class.”



                                               -3-
Case: 1:17-md-02804-DAP Doc #: 2959 Filed: 12/02/19 5 of 6. PageID #: 430240



                               Zachary Carter
                               NEW YORK CITY LAW DEPARTMENT
                               CORPORATION COUNSEL OF THE CITY OF NEW YORK
                               100 Church Street
                               New York, NY 1000
                               Tel: (212) 345-1000
                               Email zcarter@law.nyc.gov

                               Louise Renne
                               RENNE PUBLIC LAW GROUP
                               350 Sansome Street, Suite 300
                               San Francisco, CA 94104
                               Tel: 415-848-7200
                               Fax: 415-848-7230
                               Email: lrenne@publiclawgroup.com

                               Mark A. Flessner
                               CORPORATION COUNSEL
                               CITY OF CHICAGO
                               121 North LaSalle Street, Suite 600
                               Chicago, IL 60602
                               Tel: (312) 744-0200

                               Class Counsel




                                    -4-
  Case: 1:17-md-02804-DAP Doc #: 2959 Filed: 12/02/19 6 of 6. PageID #: 430241



                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on December 2, 2019, I caused the foregoing to be filed with

the Clerk of the Court using the CM/ECF system, which will send a notification to all counsel of

record.




                                                         s/ Christopher A. Seeger
                                                       CHRISTOPHER A. SEEGER




                                              -5-
